         Case 7:20-cr-00224-PMH
Case 7-20-cr-00224-PMH-2         Document
                            Document      81 in
                                     79 Filed Filed 06/09/21
                                                 NYSD         Page 1 of 1Page 1 of 1
                                                       on 06/09/2021




                               JAMES E. NEUMAN, P.C.
                                           Attorney at Law
                                    100 Lafayette Street – Suite 501
                                     New York, New York 10013
                                                 –––
                                          TEL 212-966-5612
                                          FAX 646-651-4559
                                              Application granted. Defendant's sentencing has been
                                        www.jamesneuman.com
                                              adjourned to October 21, 2021 at 2:30 p.m. in a courtroom
                                       james@jamesneuman.com
                                              to be determined. Any written submissions by defendant
                                               shall be filed by October 7, 2021, and the government's
                                               responseJuneshall9,be2021
                                                                     filed by October 14, 2021.


                                               SO ORDERED.

 Hon. Philip M. Halpern                        _______________________
 United States District Judge                  Philip M. Halpern
 Southern District of New York                 United States District Judge
 500 Pearl Street
                                               Dated: White Plains, New York
 New York, NY 10007
                                                      June 9, 2021

                Re: United States v Parker, 20 Cr. 224 (PMH)

 Your Honor:

                I represent Darrin Parker in the referenced case and write to request that the
 sentencing, currently scheduled for June 24, 2021, be postponed approximately 60 days. The
 primary reason for this request is that, when I visited Mr. Parker at the Westchester County Jail this
 week, he raised numerous issues that he wished me to research and investigate prior to filing any
 sentencing memorandum. I have conferred with AUSA Shiva Logarajah and he informed me that
 the government consents to this application.

                                                        Respectfully submitted,


                                                             /s/
                                                        James E. Neuman
